DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on March 9, 2020; June 17, 2020; July 17, 2020; July 23, 2020; March 2, 2021; March 8, 2021; March 12, 2021; March 24, 2021; April 28, 2021; May 11, 2021; May 25, 2021; June 21, 2021; July 20, 2021; August 19, 2021; August 26, 2021; August 21, 2021 (x2); September 28, 2021; October 19, 2021; January 25, 2022; March 8, 2022; May 2, 2022; May 25, 2022; July 13, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	a) an optical function unit…in claim 1
	b) elastic support unit…in claim 1	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9, 11, 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ko et al. (US 2006/0082250 - Ko).
	As to claim 1, Ko teaches an optical device (Ko Figs. 1-6), comprising a base that includes a main surface (Ko Fig. 1 - 300, 301, 302, 303, 340), a movable unit that includes an optical function unit (Ko Fig. 1 - 100, 200; para. [0042]), an elastic support unit that is connected between the base and the movable unit, and supports the movable unit so that the movable unit is movable along a predetermined direction perpendicular to the main surface (Ko Fig. 1 - 310; para. [0043]-[0045] - mirror (100) rotates about x-axis and y-axis to move in z-axis (predetermined direction)), a fixed comb electrode that is provided to the base and includes a plurality of fixed comb fingers (Ko Fig. 1 - 350; para. [0049]), a movable comb electrode that is provided to at least one of the movable unit and the elastic support unit (Ko Fig. 1 - 240), and includes a plurality of movable comb fingers which are disposed alternately with the plurality of fixed comb fingers (Ko Fig. 2 - 350, 240), wherein at least one of the movable unit and the elastic support unit includes an electrode support portion that supports the movable comb electrode (Ko Fig. 1 - 200, 230; Fig. 4 - 230, 200Y), and the electrode support includes a rib portion that is formed so that the thickness of the electrode support portion in the predetermined direction is larger than the thickness of the movable comb fingers in the predetermined direction (Ko Fig. 4 - rib portion (200 = 201+202+203) thicker than movable comb fingers (240) in z-axis direction).
	As to claim 2, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ko further teaches the elastic support unit includes a lever (Ko Fig. 1 - 310), the electrode support portion extends from the lever (Ko Fig. 1 - 230, 310, 200; Fig. 2 - 310, 200Y).
	As to claim 3, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Ko further teaches the movable comb electrode is located on a side opposite to the movable unit with respect to the center of the lever in an extending direction of the lever (Ko Fig. 2 - 310, 240, 200Y - movable comb electrodes (240) are on the +y and -y sides of the center line of (310) while the movable unit is on the opposite -y and +y sides of center line of (310) - i.e. electrodes (240) on +y are opposite to moving unit components on -y).
	As to claim 4, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Ko further teaches the movable comb electrode is located on the movable unit side with respect to the center of the lever in an extending direction of the lever (Ko Fig. 2 - 310, 240, 200Y - movable comb electrodes (240) are on the +y and -y sides of the center line of (310) while the movable unit is on the opposite +y and -y sides of center line of (310) - i.e. electrodes (240) on +y are on the moving unit side components on +y).
	As to claim 6, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Ko further teaches the elastic support include a plurality of the electrode support portions which extend from the lever (Ko Fig. 1 - 310, 230, 240), and the plurality of electrode support portions are disposed to be aligned along an extending direction of the lever (Ko Fig. 1 - 310, 230).
	As to claim 8, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ko further teaches the electrode support portion is provided to the movable unit to be disposed along an outer edge of the movable unit (Ko Fig. 1 - 230, 200).
	As to claim 9, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Ko further teaches the movable unit include a main body portion that is provided with the optical function unit (Ko Fig. 1 - 100), a frame portion that surrounds the main body portion when viewed from the predetermined direction (Ko Fig. 1 - 200), and a connection portion that connects the main body portion and the frame portion to each other (Ko Fig. 1 - 210, 110), and the electrode support portion is constituted by the frame portion (Ko Fig. 1 - 230, 200).
	As to claim 11, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ko further teaches the elastic support unit includes a pair of levers and a link that bridges the pair of levers (Ko Fig. 1 - two elastic units (310) linked by 200), the electrode support portion is constituted by the link (Ko Fig. 1 - 200).
	As to claim 13, Ko teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ko further teaches the elastic support unit includes a lever (Ko Fig. 2 - 310), and an extending portion that extends between the lever and the movable unit when viewed from the predetermined direction (Ko Fig. 2 - 200Y), and the electrode support is constituted by the extending portion (Ko Fig. 2 - 230, 200Y).
Claims 1-5, 8, 11-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tanimura et al. (US 2008/0198249 - Tanimura).
	As to claim 1, Tanimura teaches an optical device (Tanimura Figs. 2A-4B) comprising a base that includes a main surface (Tanimura Fig. 2A - 20), a moveable unit that includes an optical function unit (Tanimura Fig. 2A - 140, 16), an elastic support unit that is connected between the base and the movable unit (Tanimura Fig. 2A - 103, 107, CN), and supports the movable unit so that the movable unit is movable along a predetermined direction perpendicular to the main surface (Tanimura Fig. 2B - 103, 107, vertical (z-axis) movement arrows), a fixed comb electrode that is provided to the base and includes a plurality of fixed comb fingers (Tanimura Fig. 2A - 104; para. [0045]), a movable comb electrode that is provided to at least one of the movable unit and the elastic support unit (Tanimura Fig. 2A - 105; para. [0045]), and includes a plurality of movable comb fingers which are disposed alternately with the plurality of fixed comb fingers (Tanimura Fig. 2A - 104, 105), wherein at least one of the movable unit and elastic support unit includes an electrode support portion that supports the movable comb electrode (Tanimura Fig. 2A - 103, 107, CN), and the electrode support portion include a rib portion that is formed so that the thickness of the rib portion in the predetermined direction is larger than the thickness of the movable comb fingers in the predetermined direction (Tanimura Fig. 3B; Fig. 2B - CN, 103, 105 - ribs (103) extending from (107, 140) to (20) is thicker in ‘Z’ than moveable finger electrodes (105); alternatively, rib (CN) is thicker than electrode (105)).
	As to claim 2, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tanimura further teaches wherein the elastic support includes a lever (Tanimura Fig. 2B - 103; Fig. 3B - 103a, 103b, 103ba, 103bb, 103bc), the electrode support portion extends from the lever (Tanimura Fig. 2B - electrode support (107, CN) extend from (103a, 103b, 103ba, 103bb, 103bc)).
	As to claim 3, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Tanimura further teaches the movable comb electrode is located on a side opposite to the movable unit with respect to the center of the lever in an extending direction of the lever (Tanimura Fig. 2A - lever extending in Y, comb fingers on +X side of center of lever are opposite to movable unit on -X side of center of lever).

    PNG
    media_image1.png
    790
    601
    media_image1.png
    Greyscale

	As to claim 4, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Tanimura further teaches the movable comb electrode is located on the movable unit side with respect to the center of the lever in an extending direction of the lever (Tanimura Fig. 2A - lever extending in X, comb fingers on same side (below) as the movable unit).

    PNG
    media_image2.png
    703
    616
    media_image2.png
    Greyscale


	As to claim 5, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Tanimura further teaches the lever includes a rib portion that is formed so that the thickness of the lever in the predetermined direction is larger than the thickness of the movable comb fingers in the predetermined direction (Tanimura Fig. 2B - 105, 103; Fig. 3B - thickness (103) from (110/107) to (20) being larger than thickness of (105)).
	As to claim 8, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tanimura further teaches the electrode support portion is provided to the movable unit to be disposed along an outer edge of the movable unit (Tanimura Fig. 2A - 107, CN, 140, 16).
	As to claim 11, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tanimura further teaches the elastic support unit includes a pair of levers and a link that bridges the pair of levers (Tanimura Fig. 2A - 103, 107, CN), the electrode support portion is constituted by the link (Tanimura Fig. 2A - 107, CN).
	As to claim 12, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tanimura further teaches wherein the elastic support unit includes a pair of levers and a link that bridges the pair of levers (Tanimura Fig. 2A - 103, 107, CN), the electrode support portion is constituted by the pair of levers and the link (Tanimura Fig. 2A - 103, 107, CN), and the movable comb electrode is disposed across the pair of levers and the link (Tanimura Fig. 2A - 105, 103, 107, CN).
	As to claim 13, Tanimura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Tanimura further teaches the elastic support unit includes a lever (Tanimura Fig. 2B - 103) and an extending portion that extends between the lever and the movable unit when viewed from the predetermined direction (Tanimura Fig. 3A - 103a, 107), and the electrode support portion is constituted by the extending portion (Tanimura Fig. 2A - 107, CN, 105).
	Allowable Subject Matter
Claims 7, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 7, although the prior art teaches an optical device as detailed above with respect to claim 2, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 10, although the prior art teaches an optical device as detailed above with respect to claim 8, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 10, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 14, although the prior art teaches an optical device as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 14, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 20, 2022